SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 27th day of February, two thousand and three.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Petitioners Hassan, Nurka, and Delila Feratovic appeal from a judgment of the Board of Immigration Appeals (“BIA”), denying their petition to rehear the appellants’ claims for asylum, pursuant to the Immigration and Nationality Act (“INA”) § 208, 8 U.S.C. § 1158, withholding of re*67moval pursuant to INA § 241(b), 8 U.S.C. § 1231, and for admission, pursuant to the United Nations Convention Against Torture, as implemented by the Foreign Affairs Reform and Restructuring Act of 1988.*
The BIA properly considered on direct appeal the Feratovics’ claim of well-founded fear of persecution and did not abuse its discretion in denying their petition for rehearing.
Having reviewed all of the appellants’ claims, and finding in them no merit, the judgment of the BIA is AFFIRMED.

 The Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, 1465 U.N.T.S. 85, G.A. Res. 39/46, 39 U.N. GAOR Supp. No. 51, at 197, U.N. Doc. A/39/51 (1984); 23 I.L.M. 1027 (1984).